Exhibit 10.2

AMENDMENT NO. 5 TO VENDOR AGREEMENT

This Amendment No. 5 to the Vendor Agreement (“Amendment No. 5”) dated
December 15, 2015, by and among GE Commercial Distribution Finance LLC (formerly
known as GE Commercial Distribution Finance Corporation) (“CDF”), Arctic Cat
Sales Inc. (“ACSI”) and Arctic Cat Inc. (“AC”) (ACSI and AC shall be referred to
herein, unless otherwise noted, individually and collectively as “Vendor”), is
effective as of the 21st day of December, 2015, provided this Amendment No. 5 is
fully executed by the parties by no later than December 16, 2015 (the “Effective
Date”). Capitalized terms used and not otherwise defined in this Amendment No. 5
shall have the same meaning as in the Agreement.

WHEREAS, CDF and Vendor entered into that certain Vendor Agreement dated
October 14, 2009, as amended from time to time (the “Agreement”); and

WHEREAS, CDF and Vendor desire to amend certain terms of the Agreement as
provided herein.

NOW, THEREFORE, for and in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, CDF and Vendor agree as follows:

1. Sub-section 3(g) of the Agreement is hereby deleted in its entirety and
replaced with the following:

“(g) “ANR” as used in this Agreement shall be defined as follows: with respect
to any twelve month period, by aggregating the Monthly ADB (as defined below)
for each calendar month in such twelve month period and dividing such aggregate
amount by 12 (the number of calendar months in a year). ANR for any twelve month
period in which this financing program for ACSI’s Dealers as described herein
shall be terminated or which is less than a full 365 day year (each such twelve
month period is referred to herein as a “short year”) shall be calculated by
aggregating the Monthly ADB (as defined below) for each calendar month in such
short year and dividing such aggregate amount by the number of calendar months
in such short year). The Repurchase Cap for any short year shall be prorated
accordingly. “Monthly ADB” with respect to any calendar month shall be
determined by aggregating the total outstanding principal amount owing to CDF
from all Dealers with respect to the financing program for ACSI’s Dealers as
described herein (as determined on a managed basis without regard for
securitization) for each day during such calendar month and dividing such
aggregate amount by the number of days in such calendar month.”

2. Section 5.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“5. Loss Sharing and Recourse.

5.1 ACSI unconditionally and absolutely guaranties repayment to CDF of fifty
percent (50%) of all losses incurred by CDF (disregarding securitization) with
respect to all current and future Dealer Liabilities (as defined below) which do
not exceed one percent (1%) of the ANR of all Dealers for each twelve (12) month
period with the first twelve month period beginning on the Effective Date.
“Dealer Liabilities” as used in this Section 5 shall mean (a) all indebtedness
of any nature of any Dealer (excluding Tracker Marine Retail, LLC) owed to CDF
(as determined on a managed basis without regard for securitization) whether
existing or arising hereafter with respect to Inventory, whether for principal,
interest, fees, expenses, reimbursement obligations or otherwise (as determined
on a managed basis without regard for securitization) and (b) all costs and
expenses (including, without limitation, reasonable attorneys’ fees) incurred by
CDF in attempting to collect such indebtedness from any Dealer. ACSI will
immediately pay to CDF the amount of the guarantied Dealer Liabilities upon
receipt of notice from CDF that such Dealer Liabilities exist with respect to
any Dealer at least once per calendar year and at such other times as CDF shall
determine that the Dealer Liabilities exceed 0.50% of ANR. ACSI’s guaranty under
this Section 5 is a guaranty of payment and not of collection. If for any
calendar year (beginning with calendar year 2010), CDF’s respective share of the
aggregate annual loss with respect to the financing program for ACSI’s Dealers
(excluding Tracker Marine Retail, LLC) as described herein (as determined on a
managed basis without regard for securitization) is less than 0.50% of ANR (as
defined above), after giving effect to the loss sharing to be contributed by
ACSI for such calendar year, then the difference between CDF’s respective share
of such annual loss amount and 0.50% of ANR for such calendar year will be
provided to ACSI within 60 days of such calendar year’s year-end. The loss and
the loss rebate, if any, for any year during which this Agreement shall be in
effect for only a part of such calendar year shall be prorated. All
determinations of applicable losses shall be based upon CDF’s internally
calculated profit and loss report, with respect to the financing program for
ACSI’s Dealers as described herein, as determined by CDF in its sole discretion
in accordance with its then current internal cost allocation and accounting
policies and procedures, which policies and procedures may change from time to
time. Notwithstanding anything contained herein to the contrary, Tracker Marine
Retail, LLC shall not be included in any of the calculations set forth in this
Section 5.1.”



--------------------------------------------------------------------------------

3. Section 13 of the Agreement subsection (I) which provides as follows:
“failure to maintain, and provide CDF evidence to its satisfaction that, a
working capital line of credit with a commitment no shorter than the initial
term of this Agreement and in an amount sufficient to meet the financial
covenant set forth in Section 9(f) above is in effect for AC” is hereby deleted
in its entirety. The remainder of the subsections in Section 13 of the Agreement
are re-lettered accordingly.

4. Section 15 of the Agreement is hereby deleted in its entirety and replaced
with the following:

“15. Term and Termination. The term of this Agreement shall begin on the
Effective Date set forth above and shall continue, unless earlier terminated
pursuant to Section 14 or by mutual agreement of the parties, until May 31, 2022
and thereafter, unless earlier terminated pursuant to Section 14 or by mutual
agreement of the parties, shall be extended automatically for additional
one-year terms unless at least twelve (12) months prior to the expiration of the
initial or any additional term thereof (as applicable) either party gives
written notice to the other party of its intention not to extend the term of
this Agreement. Notwithstanding anything contained herein to the contrary, CDF
may terminate this Agreement immediately if an Event of Default has occurred. In
any event, no termination of this Agreement will affect (a) any of Vendor’s (or
its assignee’s, whether permitted or unpermitted) liability with respect to any
financial transactions entered into by CDF with any Dealer prior to the
effective date of the termination, including, without limitation, transactions
that will not be completed until after the effective date of termination, or
(b) any other obligations of Vendor outstanding on the effective date of such
termination.”

5. Except as expressly modified or amended herein, all other provisions of the
Agreement shall remain unmodified and in full force and effect and the
Agreement, as amended, is ratified and confirmed by CDF and Vendor.

IN WITNESS WHEREOF, the parties have entered into this Amendment No. 5 as of the
date first written above.

 

ARCTIC CAT INC.   By:  

/s/ Christopher Eperjesy

  Print Name:  

Christopher Eperjesy

  Title:  

Chief Financial Officer

  ARCTIC CAT SALES INC.   By:  

/s/ Christopher Eperjesy

  Print Name:  

Christopher Eperjesy

  Title:  

Chief Financial Officer

  GE COMMERCIAL DISTRIBUTION FINANCE LLC   By:  

/s/ Jeremy Jansen

  Print Name:  

Jeremy Jansen

  Title:  

Commercial Leader